NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Argued January 26, 2016 
                                 Decided March 18, 2016 
                                              
                                          Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           WILLIAM J. BAUER, Circuit Judge 
                            
                           RICHARD A. POSNER, Circuit Judge 
                      
 
No. 15‐2194 
 
LOUIS B. ANTONACCI,                               Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of 
                                                  Illinois, Eastern Division. 
      v.                                           
                                                  No. 15 C 3750 
CITY OF CHICAGO, et al.,                           
      Defendants‐Appellees.                       Milton I. Shadur, 
                                                  Judge. 
 
                                        O R D E R 
 
       For a little less than a year, Louis Antonacci worked on an at‐will basis as a staff 
attorney at the firm of Seyfarth Shaw LLP. In May 2012, Seyfarth terminated his 
employment. To borrow Dylan Thomas’s phrase, Antonacci did not go gentle into that 
good night. Instead, he first hired attorney Ruth Major to sue Seyfarth on his behalf. 
Years of litigation in the state courts ensued, during which Antonacci tried to portray 
Seyfarth partner Anita Ponder in an extremely unflattering light. One allegation 
 
No. 15‐2194                                                                              Page 2 
 
involved an assertion that the City of Chicago had retained Ponder in a scheme to divert 
taxpayer money to her for private purposes. Seyfarth retained attorney Matthew 
Gehringer and the firm of Perkins Coie LLP to represent it; the case was assigned to 
Judge Eileen Brewer of the Circuit Court of Cook County. The details of those 
proceedings need not detain us, apart from mentioning that Antonacci believed that 
court reporter Margaret Kruse and her company, Kruse & Associates, had somehow 
conspired with Gehringer to tamper with the transcript of a hearing before Judge 
Brewer. Eventually his state‐court suit was dismissed, and the Illinois Appellate Court 
affirmed that decision. Antonacci v. Seyfarth Shaw, LLP, 39 N.E.3d 225 (Ill. App. Ct. 2015).   
         
        Antonacci then turned to the federal court for redress, filing this suit under the 
Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1961–1968. He 
asserted that the many defendants he named had engaged in fraudulent acts designed to 
sabotage his state‐court suit (which was generally for defamation) against Seyfarth and 
Ponder, and to thwart his application to be admitted to practice in the State of Illinois. 
He also raised a number of state‐law claims, allegedly supplemental to these federal 
claims. 
         
        The district court reviewed the complaint and decided on its own initiative to 
dismiss the case for want of federal jurisdiction. It concluded that Antonacci’s federal 
claims were so insubstantial that they did not suffice to engage federal jurisdiction, see 
Bell v. Hood, 327 U.S. 678 (1946), and that the requirements for diversity jurisdiction were 
also lacking. See 28 U.S.C. §§ 1331, 1332. Without a basis for federal jurisdiction, the 
supplemental claims also had to go. 28 U.S.C. § 1367. We agree with the district court 
that this is not a simple case of a failure to state a claim on which relief can be granted, 
see Federal Rule of Civil Procedure 12(b)(6). If we thought that Antonacci’s case were 
plausible enough to engage jurisdiction, we would need to remand, because with no 
cross‐appeal we are not entitled to broaden the relief granted from a dismissal for lack of 
jurisdiction to a dismissal on the merits. See, e.g., Jennings v. Stephens, 135 S. Ct. 793, 798 
(2015) (“an appellee who does not cross‐appeal may not attack the decree with a view 
either to enlarging his own rights thereunder or of lessening the rights of his adversary”) 
(internal quotation marks omitted); Remijas v. Neiman Marcus Grp., LLC, 794 F.3d 688, 697 
(7th Cir. 2015). But this case is governed by Bell and so no remand is necessary. 
         
        Antonacci’s prolix complaint alleges a wide‐ranging conspiracy among the City 
of Chicago, several law firms, individual lawyers, at least two court reporters, and Judge 
Brewer, for the purpose of sabotaging his state‐court suit against Seyfarth and Ponder 
 
No. 15‐2194                                                                          Page 3 
 
and to foil his bar admission. He breaks this down into six claims: Claims 4 and 5, which 
are against all defendants, assert violations of RICO; Claim 3 alleges a common‐law 
conspiracy among all defendants; and Claims 1, 2, and 6 are a hodge‐podge of fraud, 
breach of fiduciary duty, and legal malpractice allegations against Major and her law 
firm. 
         
        According to Antonacci’s account, the saga begins in August 2011, when 
Antonacci moved from Washington, D.C., to Chicago to work for Seyfarth. His first 
assignment was to work for Ponder on a project advising the City of Chicago on its 
Minority and Women‐Owned Business Enterprise Program (“the Program”). Ponder, 
Antonacci alleges, is an ally of Chicago Mayor Rahm Emanuel and previously worked 
for and lobbied the City. He also contends that she is notoriously difficult to work with 
and has been fired from other firms for harassing subordinates. Antonacci believes that 
the City retained Ponder on the Program at the Mayor’s request, with the idea that this 
work would provide her with funds she could use to pay off alleged sizeable federal tax 
liens on property she owned in Cook County. Whatever the truth of those assertions 
may be, it seems that Antonacci and Ponder did not get along. In May 2012, as we noted, 
Seyfarth ended Antonacci’s employment. 
         
        Shortly thereafter, Antonacci hired Major to represent him in his lawsuit against 
Seyfarth and Ponder. Major was not diligent in pursuing this, Antonacci alleges. Instead, 
she dragged her feet in filing his complaint. They had shown the complaint to the City’s 
Law Department and had ensured that it did not reveal any confidential information 
related to Antonacci’s earlier work on the Program. A week after the complaint was 
filed, Attorney Joel Kaplan of Seyfarth called Major and offered to settle the case for 
$100,000. Antonacci asked Major to counteroffer, but she did not. Instead, Antonacci 
asserts, she told Kaplan that she would work with Ponder, Seyfarth, and Matthew 
Gehringer (of Perkins Coie, the firm representing Seyfarth) to sabotage his case. Her 
motivation? She supposedly believed that she could earn more money from referrals 
from large law firms than she could from Antonacci. 
         
        Antonacci set out a long list of ways in which Major and Gehringer, along with 
various other people, torpedoed his lawsuit. They delayed things unnecessarily, 
undermined his efforts to obtain discovery from the City, and ran up his fees. Worse, 
they conspired with Judge Brewer and the court reporters. On one occasion, he said, 
they warned Judge Brewer that Antonacci was going to be in her courtroom observing 
her preside over a different case. Because of that warning, she “deliberately appear[ed] 
 
No. 15‐2194                                                                            Page 4 
 
calm and reasonable,” and thus thwarted Antonacci’s effort to have a different judge 
assigned to his case. Court reporter Sandy Toomey supposedly falsely certified the 
accuracy of her transcript of a hearing at which Judge Brewer allegedly screamed, and 
court reporter Kruse supposedly lied to Antonacci when she said that she filed a 
transcript from a different hearing. Other allegations included one of a conspiracy 
between Gehringer and the City’s attorneys to cover up evidence of Ponder’s 
misconduct and another of an attorney blacklist on which Judge Brewer allegedly put 
Antonacci’s name. Finally, Gehringer allegedly coordinated an attack on Antonacci’s 
Illinois bar application, by harassing and intimidating members of the character and 
fitness committee and unduly influencing the inquiry panel. We could go on, but this is 
enough to illustrate the tenor of the complaint.   
         
        The district court, in an order that itself pulled no punches, dismissed the 
complaint and case before the defendants were served. It rejected Antonacci’s RICO 
claims with the comment that these allegations—that Antonacci had “assertedly been 
the victim of a massive global conspiracy on the part of what seems to be the entire 
world with which he comes into contact plainly appear[] to fail—flat out—the 
‘plausibility’ requirement established by the Twombly‐Iqbal canon.” The court also 
commented on the inadequacy of the diversity allegations. Antonacci had moved back to 
Washington, D.C., by the time he filed his complaint, but he alleged only his residence, 
not his citizenship. More importantly, instead of alleging the citizenship of the members 
or partners of the three defendant law firms (Seyfarth, Perkins Coie, and Neal & Leroy 
LLC), Antonacci had alleged each firm’s state of organization and principal place of 
business. This is an elementary error, see, e.g., Americold Realty Trust v. ConAgra Foods, 
Inc., No. 14‐1382, 2016 WL 854159 at *3 (U.S. March 7, 2016). It is the citizenship of each 
member of an LLC or an LLP that must be assessed. Id. Importantly, the district court 
gave Antonacci one last chance to cure the jurisdictional defects it had identified: it gave 
him 28 days to file an amended complaint, which it promised to consider. Antonacci 
decided to forgo that opportunity and instead filed his notice of appeal (after which he 
purported to serve process on the defendants). 
         
        Antonacci has asked this court to permit him to fix the jurisdictional deficiencies 
by permitting a belated amendment to the complaint pursuant to 28 U.S.C. § 1653. He 
thinks that if he drops Seyfarth as a defendant (a move that would be essential in light of 
an affidavit from a Seyfarth partner swearing that he is a citizen of the District of 
Columbia), all his problems would be solved. He complains that he has no way of 
researching the citizenship of every partner of each defendant firm, and so at a 
 
No. 15‐2194                                                                            Page 5 
 
minimum his case should be remanded for the purpose of jurisdictional discovery. We 
are not inclined, however, to take this step, because Antonacci’s complaint fails to raise 
anything that is worth salvaging. We explain this conclusion briefly. 
         
        First, even though his RICO allegations describe specific actions undertaken by 
specific defendants on certain dates, it takes more than that to allege a plausible 
conspiracy. The allegations fall far short of meeting the stringent pleading requirements 
of a civil RICO claim, which requires among other things an allegation of a pattern of 
racketeering activity that shows either closed‐ended or open‐ended continuity. Jennings 
v. Auto Meter Prods., Inc., 495 F.3d 466, 472‐73 (7th Cir. 2007). Antonacci’s complaint 
comes nowhere close to meeting this standard. He seems to be thinking of a 
closed‐ended pattern, because by now the alleged racketeers have succeeded in both 
sabotaging his state‐court lawsuit and his bar application. But the entire scheme lasted 
only 21 months, giving Antonacci the benefit of the doubt, and we have repeatedly 
found that the combination of such a short period with only a single victim of a single 
scheme is insufficient as a matter of law. Gamboa v. Velez, 457 F.3d 703, 709‐10 (7th Cir. 
2006) (collecting cases). Nothing but sheer speculation would support the hypothesis of 
open‐ended continuity, either. 
         
        The difficult question is whether Antonacci’s RICO claims are legally frivolous, or 
if they simply fail to state a claim. In our view, the former is the proper description. 
While he premises his RICO claims on multiple allegations of fraud, each individual 
allegation is so unsupported by any plausible detail as to be preposterous. We realize 
that his complaint does not sink to the level of the one we evaluated in Lee v. Clinton, 209 
F.3d 1025 (7th Cir. 2000), where the plaintiff thought that the United States and China 
were reading people’s minds and torturing them with a bio‐tech device called MATRET. 
But we did not mean to suggest in Lee that only such a level of delusional thinking would 
meet the Bell v. Hood standard. Antonacci has flung wild accusations at a large number of 
people, but the state courts of Illinois found no merit in them, and we can see no reason 
to permit him to resuscitate them in the form of this RICO suit. 
         
        Finally, as we have noted, diversity jurisdiction is not available to salvage this 
case. The defendants have shown that the complete diversity required by § 1332 is 
lacking. That said, defendants are not blame‐free on this point. They criticize Antonacci’s 
failure to allege their citizenship properly, but at the same time they have also neglected 
to do so, and have thus violated Circuit Rule 28(b). That rule requires an appellee to 
submit a “complete jurisdictional summary” if it believes that the appellant’s 
 
No. 15‐2194                                                                           Page 6 
 
jurisdictional statement is not complete and correct. Appellees’ failure to follow this rule 
left Antonacci some room to argue that he deserves a second chance. We have not given 
him that chance largely because of the affidavit filed by the Seyfarth defendant and his 
own failure to take advantage of the last‐chance opportunity extended by the district 
court.   
         
        Because Antonacci’s federal claims are legally frivolous, and because the record 
shows that diversity of citizenship is lacking, the district court correctly dismissed this 
case for lack of subject‐matter jurisdiction. Its judgment is AFFIRMED.